DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II, claim 1-8, in the reply filed on 11/15/2021 and in email communication on 12/3/2021 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication with Hang Gao on 12/8/2021.
The application has been amended as follows: 

1. 	An apparatus comprising: 
a first bottom conductive layer; 
a first switching oxide layer formed on the first bottom conductive layer; 
a first top conductive layer formed on the first switching oxide layer; 
an intermediate layer formed on the first top conductive layer; 
a second bottom conductive layer formed on the intermediate layer; 
 is 
a proton reservoir layer formed on the second oxide layer, wherein the second bottom conductive layer is H-doped, wherein the proton reservoir layer comprises at least one of Cr2O3 or PdH4.

7.	The apparatus as claimed in claim 1, wherein a conductance of the second oxide layer is , and wherein the second oxide layercomprises at least one of WO3, TiO2, VO2, Nb2O5, Ta2O5, or HfO2.

8.	(Canceled)

13.	The apparatus as claimed in claim 1, wherein the apparatus is configured to perform a neuron's function.


Allowable Subject Matter
Claims 1-7 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Chen (US 2012/0091427), discloses an apparatus comprising: a first bottom conductive layer (210, 108-1); a first switching oxide layer (104-1, 110a-1) formed on the first bottom conductive layer; a first top conductive layer (110b-1, 106-1) formed on the first switching oxide layer; an intermediate layer (302) formed on the first top conductive layer; a second bottom conductive layer (108-2, 110-b) formed on the intermediate layer; a second oxide layer (110a-2, 104-2) formed on the second bottom conductive layer; a second top conductive layer (106-2, 208) formed on 2O3 or PdH4“ in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811